DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered.
The Amendments and Remarks filed 15 November 2021 in response to the Office Action of 12 October 2021 are acknowledged and have been entered. Claims 11-18 are newly presented. Claims 1-18 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by applicant’s amendment.

Claim Objections
Claims 1, 2, and 3 objected to because of the following informalities:  
Each occurrence of “characterized in that” should be changed to “wherein.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderle (Anderle et al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990) in view of Yuan (US 20150147774 A1, published 5/28/2015), Kouzine I (Kouzine and Levens Frontiers in Bioscience 12, 4409-4423, May 1, 2007), Zhi (Zhi et al. 2013 Gene 514, 82–90) and Masulis (Masulis et al. 2015. Scientific Reports. 5:11449. Pg. 1-10). 
Regarding claims 1-5, and 7-12, 14-16, and 18 Anderle teaches a method to test if compounds (more than one, plurality) were active as gyrase inhibitors in E.coli cells [pg. 1989, col.1, para 3; Table 2]. Anderle teaches the steps of providing a cells with a plasmid containing a gyrA promoter fused to the luciferase operon luxCDABE of Photorhabdus luminescence (gene) (promoter is heterologous to the gene); culturing the cells, incubating a first portion of the culture in the presence of the compounds (i.e., gyrase inhibitor) and a second portion of the culture in the absence of the compounds; and measuring the expression of the luxCDABE operon in both portions to identify the compounds as an active gyrase inhibitor or not by assaying promoter induction [pg. 1984, col. 1, para 2; Fig. 2].  Anderle teaches that induction factors for a certain reporter gene construct with the given compounds were obtained by dividing the normalized light output in the presence of a compound through the normalized output in the absence of the compound [pg. 1984, col. 1, para 2-3].  Anderle teaches that, if the expression of the luxCDABE operon is higher in the first portion compared to the expression of the luxCDABE operon in the second portion, this correlates to an induction factor greater than 1 [Fig. 2].  Anderle teaches that the compounds are active as gyrase inhibitors due to the induction of the luxCDABE operon under the control of the gyrA promoter and that the luxCDABE operon expression is inhibited by negative supercoiling of the gyrA promoter since the inhibitors are inhibiting the widely known function of a gyrase which is to causes negative supercoiling of DNA [pg. 1984, col. 1, para 2; Fig. 2; pg. 1989, col.1].
Anderle does not teach that the polynucleotide is linear.  Anderle does not teach that the gyrA promoter is divergently coupled to a first promoter which is operably linked to a first gene.
Yuan teaches a linear expression cassette, polynucleotide, comprising a bidirectional promoter [abstract].
Kouzine I teaches that linear DNA can be supercoiled [pg. 4417, col. 1].  
Zhi teaches that transcription by RNA polymerase can induce the formation of hypernegatively supercoiled DNA in vitro and in vivo; and this phenomenon is explained by a “twin-supercoiled-domain” model of transcription where a positively supercoiled domain is generated ahead of the RNA polymerase and a negatively supercoiled domain generated behind it [abstract].  Zhi teaches that DNA gyrase selectively converts the positively supercoiled domain into negative supercoils to produce hypernegatively supercoiled DNA [abstract].  Zhi teaches that RNA polymerases are powerful motor proteins which are able to rapidly move along chromosomes and remodel chromosome structures through transcription coupled DNA supercoiling (TCDS) where in E. coli cells it is directly linked to the activation of transcription and DNA replication [pg. 89, col.2, para2].  Zhi teaches that the transcriptional activities of divergently coupled promoters are dependent on the localized superhelical density around the promoter region and can be activated by each other [pg. 89, col. 2, para 2].  Therefore in the context of divergently coupled promoters, Zhi teaches that the transcription of the first promoter by RNA polymerase induces the formation of hypernegative coiled DNA, by way of a gyrase, of the second promoter which in turn affects the transcription of the gene that is operably linked to the second promoter [abstract; pg. 89, col. 2, para 2].
Masulis teaches the development of a bidirectional promoter probe reporter vector that divergently express two fluorescent proteins in order to study divergent transcription profiling [pg. 2, para 4-5; abstract].  To address how changes in DNA superhelical density may affect divergent transcription, Masulis teaches treating cells with low concentrations of gyrase inhibitor nalidixic acid and monitored activities of two overlapping promoters for fepA and fes genes and 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle with a linear polynucleotide comprising a first promoter linked to a first gene and a second promoter linked to a second gene.  This modification would amount to a simple substitution of a circular plasmid for a linear plasmid. A skilled artisan would be motivated to make the modification given Yuan and Kouzine I’s teachings, as discussed above, of a linear bidirectional promoter and that supercoiling exist in linear DNA.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle wherein the plasmid additionally contains a first promoter divergently coupled to the gyrA promoter, i.e., second promoter, that was operably linked to a first gene for the advantage of assaying, as an alternative, whether a compound is classified as a gyrase inhibitors or not. This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle’s teachings of linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors, Zhi’s teachings of divergent promoters that can affect the activity on each other coupled with the teachings that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS, and Masulis’s teaching of using divergent promoter reporter expression constructs to access the effect that gyrase inhibitors had on promoter activity and transcription.  These teachings together provide for assaying is a 
Regarding claim 6, 13, and 17, Anderle does not teach the PT7A1/O4 promoter.   
Zhi teaches that hypernegative supercoiling of plasmid DNA by T7 RNA polymerase was attributed to a stronger T7 promoter [pg. 83, col. 1, para 2] and the stronger the promoter, the more hypernegatively-supercoiled DNA produced (Figs. 3C and D).  Zhi teaches that PT7A1/O4 is a strong promoter [pg. 87 and 89, col. 1, para 2; Fig, 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Anderle wherein the first promoter of the divergent coupled promoter is PT7A1/O4 as taught by Zhi for the advantage of producing more hypernegatively-supercoiled DNA in the region of the second promoter for effective evaluation of gyrase inhibition activity.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderle (Anderle et al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990) in view of Yuan (US 20150147774 A1, published 5/28/2015), Kouzine I (Kouzine and Levens Frontiers in Bioscience 12, 4409-4423, May 1, 2007), Zhi (Zhi et al. 2013 Gene 514, 82–90), Masulis (Masulis et al. 2015. Scientific Reports. 5:11449. Pg. 1-10), and Kouzine II (Kouzine et al. 2008. Nature Structural & Molecular Biology. 15(2) 146-154).  
Regarding claims 1-5, and 7-12, 14-16, and 18, Anderle teaches a method to test if compounds (more than one, plurality) were active as gyrase inhibitors in E.coli
Anderle does not teach that the polynucleotide is linear.  Anderle does not teach that the gyrA promoter is divergently coupled to a first promoter which is operably linked to a first gene.
Yuan teaches a linear expression cassette, polynucleotide, comprising a bidirectional promoter [abstract].
Kouzine I teaches that linear DNA can supercoil [pg. 4417, col. 1].  
Zhi teaches that transcription by RNA polymerase can induce the formation of hypernegatively supercoiled DNA in vitro and in vivo; and this phenomenon has been nicely explained by a “twin-supercoiled-domain” model of transcription where a positively supercoiled domain is generated ahead of the RNA polymerase and a negatively supercoiled domain behind it [abstract].  Zhi teaches that DNA gyrase selectively converts the positively supercoiled domain into negative supercoils to produce hypernegatively supercoiled DNA [abstract].  Zhi teaches that RNA polymerases are powerful motor proteins which are able to rapidly move along chromosomes and remodel chromosome structures through transcription coupled DNA supercoiling (TCDS) where, in E.coli cells, it is directly linked to the activation of transcription and DNA replication [pg. 89, col.2, para2].  Zhi teaches that the transcriptional activities of divergently coupled promoters are dependent on the localized superhelical density around the promoter region and can be activated by each other [pg. 89, col. 2, para 2].  Therefore, in the context of divergently coupled promoters, Zhi teaches that the transcription of the first promoter by RNA polymerase induces the formation of hypernegative coiled DNA, by way of a gyrase, of the second promoter which in turn affects the transcription of the gene that is operably linked to the second promoter[abstract; pg. 89, col. 2, para 2].
Masulis teaches the development of a bidirectional promoter probe reporter vector that divergently express two fluorescent proteins in order to study divergent transcription profiling 
Kouzine II teaches the measurement and explores the functional relevance of transcription-generated supercoiling using MTIIa (pMT) promoters (bidirectional promoters) to drive the short-lived enhanced green fluorescent protein (EGFP), to quantify expression, and stable red fluorescent protein (RFP), to confirm bidirectional promoter activity [pg. 147, col. 1, last paragraph].  Kouzine II teaches a construct where the first promoter is located between the second promoter and the first gene and the second promoter is located between the first promoter and the second gene [Fig. 1]. Kouzine II teaches that RNAP produces negative supercoiling in the receding, upstream DNA and positive supercoiling in the approaching, downstream DNA7. Kouzine II teaches supercoils might build up to amounts inhibitory for most DNA transactions8, unless dissipated or disposed of by the cell [pg. 146, col. 2, para2]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle with a linear polynucleotide comprising a first promoter linked to a first gene and a second promoter linked to a second gene.  This modification would amount to a simple substitution of a circular plasmid for a linear plasmid. A skilled artisan would be motivated to make the modification given Yuan and Kouzine i.e., second promoter, that was operably linked to a first gene and is located between the first gene and the second promoter as taught by Kouzine II.  In turn, the second promoter would be located between the first promoter and the second gene as taught by Kouzine II. One of ordinary skill would make the modification of divergently coupling a promoter to the promoters of Anderle for the advantage of assaying, as an alternative, whether a compound is classified as a gyrase inhibitors or not. This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle’s teachings of linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors, Zhi teachings of divergent promoters that can affect the activity on each other coupled with the teachings that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS, Masulis’s teaching of using divergent promoter reporter expression constructs to access the effect that gyrase inhibitors had on promoter activity and transcription, and Kouzine I’s teaching of bidirectional promoter/gene structural arrangement in accessing transcription-generated supercoiling. These teachings together provide for assaying is a compound acts as a gyrase inhibitor or not. The modification of a first promoter divergently coupled to the gyrA promoter, i.e. second promoter, that was operably linked to a first gene and is located between the first gene and the second promoter would have motivated a skill artisan to combine the inventions in order to assay for gyrase inhibitors in an efficient manner where the transcription by RNA polymerase of the first gene under the control of the first promoter induces hypernegative supercoiling of the DNA in the gyrA promoter, thereby inhibiting transcription of the gene 
Regarding claim 6, 13, and 17, Anderle does not teach the PT7A1/O4 promoter.   
Zhi teaches that hypernegative supercoiling of plasmid DNA by T7 RNA polymerase was attributed to a stronger T7 promoter [pg. 83, col. 1, para 2] and the stronger the promoter, the more hypernegatively-supercoiled DNA produced (Figs. 3C and D).  Zhi teaches that PT7A1/O4 is a strong promoter [pg. 87 and 89, col. 1, para 2; Fig, 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Anderle wherein the first promoter of the divergent coupled promoter is PT7A1/O4 as taught by Zhi for the advantage of producing more hypernegatively-supercoiled DNA in the region of the second promoter for effective evaluation of gyrase inhibition activity.

Response to Arguments
Applicant’s arguments have been considered and are considered moot in view of the new rejections set forth above.  Applicants argue that none of the cited reference alone or in combination teach or suggest the use of a linear polynucleotide for identifying a compound as a gyrase inhibitor, as now recited in the claims.  Applicants further argue that the cited reference alone or in combination teach do not teach the linear polynucleotide comprising two promoters as claimed and that transcription from the second gene from the second promoter is inhibited as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Zhi teaches away from the claimed method of using a linear polynucleotide.  Applicant’s arguments have been considered and found unpersuasive as Kouzine I teaches that linear DNA can supercoil and one skilled artisan equipped with Kouzine I’s teachings would find it obvious to use a linear polynucleotide in the method of Anderle as discussed in the rejection above.  

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636